Consent of Independent Registered Public Accounting Firm The Board of Directors Kansas City Life Insurance Company: We consent to the use of our reports dated February26, 2010 with respect to the consolidated balance sheets of Kansas City Life Insurance Company (theCompany) and subsidiaries as of December31, 2009 and 2008, and the related consolidated statements of income, stockholders’ equity, cash flows, and comprehensive income for each of the years in the three-year period ended December31, 2009 and the effectiveness of internal control over financial reporting as of December31, 2009; and to the use of our report dated April20, 2010 with respect to the statement of net assets of Kansas City Life Variable Annuity Separate Account (comprising individual subaccounts as listed in note1 to the financial statements) as of December31, 2009, and the related statement of operations for the period or year then ended; the statement of changes in net assets for each of the periods or years in the two-year period then ended; and financial highlights for each of the periods or years in the five-year period then ended, which reports appear in the Statement of Additional Information accompanying the Prospectus of Century II Freedom Variable Annuity, included in the Post-Effective Amendment No.11 to the Registration Statement under the Securities Exchange Act of 1933 (File No.333-98805) on FormN-4 and to the reference to our firm under the heading Experts, also in the Statement of Additional Information. As discussed in note1 to the consolidated financial statements, the Company changed its method of accounting for other-than-temporary impairments of debt securities due to the adoption of new accounting requirements issued by the Financial Accounting Standards Board (FASB), effective January1, 2009, the Company changed its method of recognizing and measuring the tax effects related to uncertain tax positions due to the adoption of new accounting requirements issued by the FASB, effective January1, 2007, and the Company changed its method of accounting for deferred acquisition costs on internal replacements of insurance contracts due to adoption of new accounting requirements issued by the American Institute of Certified Public Accountants, effective January1, 2007. /s/ KPMG LLP Kansas City, Missouri April26, 2010
